                 Case 2:16-cv-01010-JCC Document 91 Filed 08/27/20 Page 1 of 5



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CLIFFORD HEARNE, an individual,                         CASE NO. C16-1010-JCC
10                             Plaintiff,                    ORDER
11          v.

12   HUB BELLEVUE PROPRETIES, LLC, a
     Delaware Limited Liability Company, et al.,
13
                               Defendants.
14

15
            This matter comes before the Court on Plaintiff’s motion for reconsideration (Dkt. No.
16
     79). Having considered the parties’ briefing and the relevant record, the Court hereby DENIES
17
     the motion for the reasons explained herein.
18
     I.     BACKGROUND
19
            Plaintiff previously moved for partial summary judgment on the issue of damages, asking
20
     the Court to hold that he has incurred $259,385.60 in reasonable medical expenses due to the
21
     elevator accident that gave rise to this case. (Dkt. No. 46 at 22–24.) To contest those expenses,
22
     Defendants offered the reports of Dr. Ramon Kutsy, Dr. Patrick Bays, and William Skilling. (See
23
     Dkt. No. 60 at 132–148.) The Court held that while it would not consider Dr. Bay’s and Dr.
24
     Kutsy’s reports because Defendants had failed to properly disclose those reports, Mr. Skilling’s
25
     report was admissible and created a genuine dispute over the value of Plaintiff’s reasonable
26


     ORDER
     C16-1010-JCC
     PAGE - 1
               Case 2:16-cv-01010-JCC Document 91 Filed 08/27/20 Page 2 of 5




 1   medical expenses. (Dkt. No. 77 at 12–13.) Accordingly, the Court denied Plaintiff’s motion for

 2   summary judgment as to the issue of his reasonable medical expenses.

 3           In a footnote, the Court noted Plaintiff’s argument that Mr. Skilling lacks proper

 4   credentials and that it was illegal for him to provide a medical opinion about the reasonableness

 5   or medical necessity of Plaintiff’s medical treatment. (Id. at 12–13 n.5.) Although the Court

 6   found the argument to be inadequately supported, the Court invited Plaintiff to renew his

 7   argument with proper support if he so desired. (Id.) Plaintiff took the Court up on its offer by

 8   filing what he termed a “motion for reconsideration on [the] issue of reasonable and necessary
 9   medical treatment.” (Dkt. No. 79 at 1.) In the motion, Plaintiff argues that there is no genuine
10   dispute as to Plaintiff’s reasonable medical expenses because Skilling (1) “offered no opinion on
11   the medical necessity of [Plaintiff’s treatment]” and (2) lacks the necessary credentials to speak
12   to the necessity of Plaintiff’s treatment. (See id. at 2–6.)
13           Because Plaintiff’s motion raised new arguments, the Court construed Plaintiff’s motion
14   as a renewed motion for summary judgment and gave Defendants an opportunity to respond.
15   (Dkt. No. 83 at 1–2.) In their response, Defendants argue that the Court should deny Plaintiff’s
16   motion because (1) the motion is untimely; (2) Skilling gave a qualified opinion about the
17   necessity of Plaintiff’s medical treatment; and (3) even if Skilling did not give a qualified
18   opinion about the issue, Dr. Christopher Hofstetter, Plaintiff’s treating physician, offered

19   evidence in his deposition that some of his treatment was unrelated to the elevator accident. (See

20   Dkt. No. 85 at 3–8.)

21   II.     DISCUSSION

22           A.      Nature of Plaintiff’s Motion

23           The parties make several arguments on the assumption that Plaintiff’s motion is properly

24   understood as a motion for reconsideration. For example, Defendants argue that Plaintiff’s

25   motion was untimely because Plaintiff did not file the motion in 21 days, (see Dkt. No. 95 at 1–

26   2) (citing W.D. Wash. Local Civ. R. 7(H)(2)), and Plaintiff argues that Defendants should not be


     ORDER
     C16-1010-JCC
     PAGE - 2
                 Case 2:16-cv-01010-JCC Document 91 Filed 08/27/20 Page 3 of 5




 1   allowed to raise new evidence, (see Dkt. No. 87 at 2–3). These arguments misapprehend

 2   Plaintiff’s motion. The motion addresses arguments that the Court previously declined to

 3   consider because those arguments were inadequately briefed. (See Dkt. No. 77 at 12–13 n.5.)

 4   Thus, the motion is not a motion for reconsideration; it is a renewed motion for summary

 5   judgment. Accordingly, the Court deems the motion timely and will, in fairness, consider

 6   Defendants’ new evidence and arguments. 1

 7          B.       Skilling’s Expert Opinion

 8          In the “brief record review” section of Skilling’s expert report, Skilling quotes
 9   extensively from the reports of Dr. Kutsy and Dr. Bays. (See Dkt. No. 60 at 140–44.) Those
10   quotes express Dr. Kutsy’s and Dr. Bays’s respective opinions that Plaintiff received
11   unnecessary medical treatment. (See, e.g., id. at 144) (“[Plaintiff] would have fully resolved from
12   the effects of the subject incident . . . within approximately 12 months . . . . In my opinion,
13   [Plaintiff] does not require any further treatment . . . .”). But Skilling does not express the same
14   opinion in the “summary of findings and conclusions” section of his report. Instead, Skilling
15   focuses on whether and to what extent Plaintiff is employable. (See id. at 144–48.) Skilling’s
16   focus on employability is evident from the summary of his seven “rehabilitation opinion[s],”
17   which are as follows:
18          1.       [Plaintiff] is currently employable as a database administrator;
            2.       If Dr. Kutsy is assumed to be correct, [Plaintiff] has been fully employable
19                   as a Database Administrator continuously since approximately June 1,
                     2016;
20          3.       If Dr. Bays is assumed to be correct, [Plaintiff] has been fully employable
21                   as a Database Administrator continuously since approximately March 1,
                     2017;
22          4.       If Dr. Robinson, Dr. Daly, and Dr. Wendt are assumed to be correct,
                     [Plaintiff] has been fully employable as a Database administrator
23                   continuously since July 18, 2017;
            5.       If Dr. Hofstetter is assumed to be correct, [Plaintiff] has been fully
24                   employable as a Database Administrator continuously since February 5,
25
     1
      For the same reason, the Court GRANTS Plaintiff’s motion for an extension of time to file a
26   motion for reconsideration (Dkt. No. 80).

     ORDER
     C16-1010-JCC
     PAGE - 3
                  Case 2:16-cv-01010-JCC Document 91 Filed 08/27/20 Page 4 of 5



                      2018.
 1           6.       Based upon his transferable skills, knowledge, and other qualifications,
 2                    [Plaintiff] has been employable in less stressful alternative occupations
                      continuously since the dates listed above;
 3           7.       It is evidence from a review of the records that [Plaintiff] has reached
                      maximum medical improvement and is no longer receiving treatment for
 4                    conditions associated with the subject incident. Therefore, a Life Care Plan
                      associated with the subject incident is not indicated.
 5
     (Id. at 147–48.) Of these opinions, only the seventh is arguably related to the value of the
 6
     medical expenses that Plaintiff incurred due to the elevator accident. But Skilling’s seventh
 7
     opinion is unclear—Skilling does not say when Plaintiff “reached maximum medical
 8
     improvement”—and Skilling does not state the factual basis for the opinion. (See id.) Thus,
 9
     Skilling’s report does not create a genuine dispute over the value of Plaintiff’s reasonable
10
     medical expenses. 2 See Fed. R. Civ. P. 56(a); Walton v. U.S. Marshals Serv., 476 F.3d 723, 730
11
     (9th Cir. 2007) (quoting Bulthuis v. Rexall Corp., 789 F.2d 1315, 1318 (9th Cir. 1985) (“Expert
12
     opinion is admissible and may defeat summary judgment if . . . the factual basis for the opinion
13
     is stated in the affidavit . . . .”)
14
             C.       The Deposition Testimony of Plaintiff’s Treating Physician
15
             At Dr. Hofstetter’s deposition, Defendants asked Dr. Hofstetter whether he believed that
16
     Plaintiff’s lumbar surgery was unrelated to the elevator accident. (See generally Dkt. No. 86.) In
17
     response, Dr. Hofstetter repeatedly stated that he could not say on a more probable than not basis
18
     that Plaintiff’s lumbar condition was related to the elevator accident. (See, e.g., id. at 15)
19
     (Question: “[C]an you say on a more probable than not basis the lumbar condition . . . is related
20
     to the elevator accident?” Answer: “No, I can’t. I cannot.”). In fact, when Dr. Hofstetter was
21
     asked by Plaintiff’s own counsel whether “a negative history of lower back complaint before the
22
     elevator accident [could] be a factor to consider as to whether his lower back pain and surgery
23
     was caused by the elevator accident,” Dr. Hofstetter responded, “I mean, yea, again . . . now sort
24

25   2
       Because the Court concludes that Skilling did not properly articulate an opinion about the
     reasonableness of Plaintiff’s medical expenses, the Court need not reach the parties’ arguments
26   about whether Skilling was qualified to give such an opinion.

     ORDER
     C16-1010-JCC
     PAGE - 4
               Case 2:16-cv-01010-JCC Document 91 Filed 08/27/20 Page 5 of 5




 1   of looking at it as more probably than nonprobable, I would say it’s -- It doesn’t fit together. . . . I

 2   have a hard time to link those two together.” (Id. at 19.) These statements, which are plain and

 3   unambiguous, create a genuine dispute about the value of the medical expenses that Plaintiff

 4   incurred due to the elevator accident. Accordingly, the Court DENIES Plaintiff’s request for

 5   summary judgment as to that issue. 3

 6   III.    CONCLUSION

 7           For the foregoing reasons, the Court DENIES Plaintiff’s motion for reconsideration (Dkt.

 8   No. 79). The Court further GRANTS Plaintiff’s motion for an extension of time to file a motion
 9   for reconsideration (Dkt. No. 80).
10           DATED this 27th day of August 2020.




                                                             A
11

12

13
                                                             John C. Coughenour
14                                                           UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
     3
24     After his deposition, Dr. Hofstetter signed a declaration that contradicts the statements he made
     during his deposition. (See Dkt. No. 88-1 at 11–14.) It is up to the jury to resolve that
25   contradiction at trial. Cf. Yeager v. Bowlin, 693 F.3d 1076, 1080 (9th Cir. 2012) (observing the
     jury usually resolves inconsistencies between deposition testimony and declarations submitted to
26   oppose summary judgment).

     ORDER
     C16-1010-JCC
     PAGE - 5
